THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAW AND
THUS MAY NOT BE SUBSEQUENTLY OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR
HYPOTHECATED UNTIL (A) REGISTERED UNDER THE SECURITIES ACT AND REGISTERED OR
QUALIFIED PURSUANT TO ANY APPLICABLE STATE SECURITIES LAW OR, (B) THE MAKER IS
IN RECEIPT OF AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO IT,
THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAW.


NON-NEGOTIABLE
CONVERTIBLE PROMISSORY NOTE
 
June 12, 2008
US$ 5,500,000



For value received, GPS Industries, Inc. a Nevada corporation, with its
principal offices located at Suite 214, 5500 152nd Street, Surrey, British
Columbia V35 559 (hereinafter referred to as “Maker”), promises to pay to the
order of Tulip Group Investments, Limited, a B.V.I. company or its successors
and permitted assigns (hereinafter referred to as “Purchaser”), the principal
sum of FIVE MILLION FIVE HUNDRED THOUSAND U.S. DOLLARS (US $5,500,000) (the
“Principal Amount”).
 
1. Payment. Unless the indebtedness represented by this non-negotiable,
convertible promissory note (this “Note”) shall have been previously converted
into equity securities of Maker or prepaid in accordance with the provisions
hereof, all principal and accrued but unpaid interest underlying this Note shall
be due and payable in full on June 12, 2011 (the “Maturity Date”). No payments
of principal or interest shall be required hereunder until the Maturity Date
except as provided in Section 5 (Events of Default) below.
 
1.1 Interest. This Note shall bear interest at a per annum rate of seven percent
(7%) on the Principal Amount on a non-compounded basis, and, unless the Note is
previously prepaid or converted and except as otherwise provided in Section 5
(Events of Default) below, shall be due and payable on the Maturity Date.
 
1.2 Optional Prepayment in Cash. Maker may prepay this Note in whole but not in
part (an “Optional Prepayment”) by paying to Purchaser a sum of money equal to
the Principal Amount outstanding at such time together with accrued but unpaid
interest thereon (the “Prepayment Amount”) outstanding on the Prepayment Payment
Date (as defined below). Maker shall deliver to Purchaser a written notice of
prepayment (the “Notice of Prepayment”) specifying the date for such Optional
Prepayment (the “Prepayment Payment Date”), which date shall be at least ten
(10) business days after the date of the Notice of Prepayment (the “Prepayment
Period”). During the Prepayment Period, the Purchaser may elect to convert any
portion of the Prepayment Amount pursuant to Section 2 below, and any such
amount elected to be converted shall be deducted from the Prepayment Amount
payable by Maker to Purchaser.
 
1

--------------------------------------------------------------------------------



2. Conversion.
 
2.1 Optional Conversion. Subject to the terms set forth in this Section 2,
Purchaser shall have the right, but not the obligation, to convert all or any
portion of the issued and outstanding Principal Amount and accrued but unpaid
interest into (i) fully paid and non-assessable shares of the Maker’s Series C
preferred stock, par value $10.00 per share (the “Series C Preferred Stock”) and
(ii) fully paid and non-assessable shares of the Maker’s common stock, par value
$.001 per share (the “Common Stock”) at the Fixed Preferred Conversion Price and
Fixed Common Conversion Price, respectively (as such terms are defined below).
For the avoidance of doubt, each dollar of Principal Amount and accrued but
unpaid interest shall be converted into both Series C Preferred Stock and Common
Stock. The shares of Series C Preferred Stock and Common Stock of Maker to be
issued upon such conversion are herein referred to as the “Conversion Shares.”
For purposes hereof, subject to Sections 2.4 and 2.5 hereof, the “Fixed
Preferred Conversion Price” means $10.00 per share of Series C Preferred Stock,
and the “Fixed Common Conversion Price” means $0.031 per share of Common Stock.
The Certificate of Designation of Series C Preferred Stock shall be
substantially in the form attached as Exhibit A (the “Series C Certificate of
Designation”).
 
2.2 Mechanics of Purchaser’s Conversion. In the event that Purchaser elects to
convert all or any portion of this Note, Purchaser shall give notice of such
election by delivering an executed and completed notice of conversion in
substantially the form of Exhibit B hereto (appropriately completed) (“Notice of
Conversion”) to Maker. The date on which a Notice of Conversion is delivered to
Maker in accordance with the provisions hereof shall be deemed the “Conversion
Date”. Pursuant to the terms of the Notice of Conversion, Maker will issue
instructions to the transfer agent and shall cause the transfer agent to
transmit the certificates representing the Conversion Shares to Purchaser.
 
2.3 Conversion Mechanics. The number of shares of Series C Preferred Stock to be
issued upon each conversion of this Note shall be determined by dividing that
portion of the Principal Amount and accrued but unpaid interest to be converted
by the Fixed Preferred Conversion Price. The number of shares of Common Stock to
be issued upon each conversion of this Note shall be determined by dividing that
portion of the Principal Amount and accrued but unpaid interest to be converted
by the Fixed Common Conversion Price. For example, upon conversion of
$5,500,000, with the Fixed Preferred Conversion Price and Fixed Common
Conversion Price described in Section 2.1, Purchaser would receive 550,000 newly
issued shares of Series C Preferred Stock and 177,419,355 shares of Common
Stock.
 
2.4 Adjustment Provisions. The Fixed Common Conversion Price, Fixed Preferred
Conversion Price, and number and kind of shares or other securities to be issued
upon conversion determined pursuant to this Note shall be subject to adjustment
from time to time upon the occurrence of certain events during the period that
this conversion right remains outstanding, as follows:
 
2

--------------------------------------------------------------------------------


 
(a) Reclassification. If Maker at any time shall, by reclassification or
otherwise, change the Common Stock or Series C Preferred Stock into the same or
a different number of securities of any class or classes, this Note, as to the
unpaid Principal Amount and accrued but unpaid interest thereon which is
convertible into Common Stock and Series C Preferred Stock, shall thereafter be
deemed to evidence the right to purchase an adjusted number of such securities
and kind of securities as would have been issuable as the result of such change
with respect to the Common Stock or Series C Preferred Stock issuable pursuant
to this Note immediately prior to such reclassification or other change.
 
(b) Stock Splits, Combinations and Dividends for Common Stock. If the shares of
Common Stock are subdivided or combined into a greater or smaller number of
shares of Common Stock, or if a dividend is paid on the Common Stock or any
preferred stock issued by Maker in shares of Common Stock, the Fixed Common
Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of shares of
Common Stock outstanding immediately after such event bears to the total number
of shares of Common Stock outstanding immediately prior to such event.
 
(c) Stock Splits, Combinations and Dividends for Preferred Stock. If the Series
C Preferred Stock are subdivided or combined into a greater or smaller number of
shares of preferred stock, or if a dividend is paid on any Common Stock or
preferred stock issued by Maker in shares of preferred stock, the Fixed
Preferred Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of preferred stock outstanding immediately after such event bears to
the total number of shares of preferred stock outstanding immediately prior to
such event.
 
2.5 Adjustments for Certain Issuances.
 
(a)(1) Except as provided in Section 2.5(c) below, if and whenever Maker shall:
 
(A) issue or sell any shares of Common Stock for a consideration per share less
than the Fixed Common Conversion Price in effect immediately prior to the time
of such issue;
 
(B) issue, sell or grant any stock or security convertible into or exchangeable
for Common Stock, (“Common Convertible Securities”) whether or not the right to
convert or exchange such Common Convertible Securities is immediately
exercisable, and the price per share for which the Common Stock is issuable upon
the conversion or exchange of such Common Convertible Securities (determined by
dividing (i) the sum of (x) the total amount, if any, received or receivable by
the Company as consideration for the issue or sale of such Common Convertible
Securities, plus (y) the aggregate amount of additional consideration, if any,
payable to Maker upon the conversion or exchange of all such Common Convertible
Securities, by (ii) the maximum number of shares of Common Stock issuable upon
the conversion or exchange of all such Common Convertible Securities) shall be
less than the Fixed Common Conversion Price in effect immediately prior to the
time of the issue or sale of such Common Convertible Securities; or
 
3

--------------------------------------------------------------------------------


 
(C) issue, sell or grant any warrants or other rights to subscribe for or to
purchase, or any options for the purchase of, Common Stock or any Common
Convertible Securities (such warrants, rights or options being called (“Common
Options”), whether or not such Common Options are immediately exercisable, and
the price per share for which the Common Stock is issuable upon the exercise of
such Common Options (determined by dividing (i) the sum of (x) the total amount,
if any, received or receivable by the Company as consideration for the issue,
sale, or grant of such Common Options, plus (y) the aggregate amount of
additional consideration, if any, payable to Maker upon the exercise of all such
Common Options, plus (z), in the case of such Common Options to purchase Common
Convertible Securities, the aggregate amount of additional consideration, if
any, payable upon the conversion or exchange of such Common Convertible
Securities, by (ii) the maximum number of shares of Common Stock issuable upon
the exercise of such Common Options, or upon the conversion or exchange of all
such Common Convertible Securities issuable upon the exercise of such Common
Options)
 
, then and in each such case (a “Common Trigger Issuance”), effective as of the
close of business on the effective date of the Common Trigger Issuance, the
then-existing Fixed Common Conversion Price shall be adjusted immediately
thereafter so that it shall equal the price determined by dividing (i) the sum
of (x) the number of shares of Common Stock issued and outstanding immediately
prior to the issuance of such securities multiplied by the Fixed Common
Conversion Price plus (y) the aggregate consideration received for such
securities (which, in the case of Common Options or Common Convertible
Securities shall equal the product of the price per share determined in Section
2.5(a)(1)(B) or 2.5(a)(1)(C) above and the total number of shares of Common
Stock issuable upon the conversion or exchange of such Common Convertible
Securities, or the exercise of such Common Options, or upon the conversion or
exchange of the maximum amount of such Common Convertible Securities issuable
upon the exercise of such Common Options), by (ii) the number of shares of
Common Stock issued and outstanding immediately after the issuance of such
securities. Such adjustment shall be made successively whenever such an issuance
is made.
 
(b)(1) Except as provided in Section 2.5(c) below, if and whenever Maker shall:
 
(A) issue or sell any shares of Series B Preferred Stock or Series C Preferred
Stock for a consideration per share less than the Fixed Preferred Conversion
Price in effect immediately prior to the time of such issue;
 
(B) issue, sell or grant any stock or security convertible into or exchangeable
for Series B Preferred Stock or Series C Preferred Stock (“Preferred Convertible
Securities”) whether or not the right to convert or exchange such Preferred
Convertible Securities is immediately exercisable, and the price per share for
which the Series B Preferred Stock or Series C Preferred Stock is issuable upon
the conversion or exchange of such Preferred Convertible Securities (determined
by dividing (i) the sum of (x) the total amount, if any, received or receivable
by the Company as consideration for the issue or sale of such Preferred
Convertible Securities, plus (y) the aggregate amount of additional
consideration, if any, payable to Maker upon the conversion or exchange of all
such Preferred Convertible Securities, by (ii) the maximum aggregate number of
shares of Series B Preferred Stock or Series C Preferred Stock issuable upon the
conversion or exchange of all such Preferred Convertible Securities) shall be
less than the Fixed Preferred Conversion Price in effect immediately prior to
the time of the issue or sale of such Preferred Convertible Securities; or
 
4

--------------------------------------------------------------------------------


 
(C) issue, sell or grant any warrants or other rights to subscribe for or to
purchase, or any options for the purchase of, Series B Preferred Stock, Series C
Preferred Stock or any Preferred Convertible Securities (such warrants, rights
or options being called (“Preferred Options”), whether or not such Preferred
Options are immediately exercisable, and the price per share for which the
Series B Preferred Stock or Series C Preferred Stock is issuable upon the
exercise of such Preferred Options (determined by dividing (i) the sum of (x)
the total amount, if any, received or receivable by the Company as consideration
for the issue, sale, or grant of such Preferred Options, plus (y) the aggregate
amount of additional consideration, if any, payable to Maker upon the exercise
of all such Preferred Options, plus (z), in the case of such Preferred Options
to purchase Preferred Convertible Securities, the aggregate amount of additional
consideration, if any, payable upon the conversion or exchange of such Preferred
Convertible Securities, by (ii) the maximum aggregate number of shares of Series
B Preferred Stock or Series C Preferred Stock issuable upon the exercise of such
Preferred Options, or upon the conversion or exchange of all such Preferred
Convertible Securities issuable upon the exercise of such Preferred Options)
 
, then and in each such case (a “Preferred Trigger Issuance”), effective as of
the close of business on the effective date of the Preferred Trigger Issuance,
the then-existing Fixed Preferred Conversion Price shall be adjusted immediately
thereafter so that it shall equal the price determined by dividing (i) the sum
of (x) the aggregate number of shares of Series B Preferred Stock or Series C
Preferred Stock issued and outstanding immediately prior to the issuance of such
securities multiplied by the Fixed Preferred Conversion Price plus (y) the
aggregate consideration received for such securities (which, in the case of
Preferred Options or Preferred Convertible Securities shall equal the product of
the price per share determined in Section 2.5(b)(1)(B) or 2.5(b)(1)(C) above and
the total aggregate number of shares of Series B Preferred Stock or Series C
Preferred Stock issuable upon the conversion or exchange of such Preferred
Convertible Securities, or the exercise of such Preferred Options, or upon the
conversion or exchange of the maximum amount of such Preferred Convertible
Securities issuable upon the exercise of such Preferred Options), by (ii) the
aggregate number of shares of Series B Preferred Stock or Series C Preferred
Stock issued and outstanding immediately after the issuance of such securities.
Such adjustment shall be made successively whenever such an issuance is made.
 
5

--------------------------------------------------------------------------------


 
(b)(2) In the event the purchase price provided for in any Common Option or
Preferred Option, the additional consideration, if any, payable upon the
conversion or exchange of any Common Convertible Securities or Preferred
Convertible Securities, or the rate at which Common Convertible Securities or
Preferred Convertible Securities are convertible into or exchangeable for Common
Stock, Series B Preferred Stock or Series C Preferred Stock shall change at any
time (including, but not limited to, changes under or by reason of provisions
designed to protect against dilution), the Fixed Common Conversion Price and/or
Fixed Preferred Conversion Price, as applicable, in effect at the time of such
event shall forthwith be readjusted to the Fixed Common Conversion Price and/or
Fixed Preferred Conversion Price which would have been in effect at such time
had such Common Options, Preferred Options, Common Convertible Securities, or
Preferred Convertible Securities still outstanding provided for such changed
purchase price, additional consideration or conversion rate, as the case may be,
at the time initially granted, issued or sold, but only if as a result of such
adjustment the Fixed Common Conversion Price and/or Fixed Preferred Conversion
Price then in effect hereunder is thereby reduced.


(b)(3) The number of securities outstanding at any given time shall not include
shares owned or held by or for the account of Maker or any of its subsidiaries,
and the disposition of any such shares (other than the cancellation or
retirement thereof) shall not be considered an issue or sale of securities for
the purpose of this Section 2.5.


(c) Anything herein to the contrary notwithstanding, Maker shall not be required
to make any adjustment under Section 2.5(a) and 2.5(b) in the case of the
following issuances from and after the date hereof: (i) issuances upon the
exercise of any Common Options, Preferred Options, Convertible Securities, or
Preferred Convertible Securities granted, issued and outstanding on the date
hereof unless the purchase price provided for in any Common Option or Preferred
Option, the additional consideration, if any, payable upon the conversion or
exchange of any Convertible Securities or Preferred Convertible Securities, or
the rate at which Convertible Securities or Preferred Convertible Securities are
convertible into or exchangeable for Common Stock, Series B Preferred Stock or
Series C Preferred Stock shall change at any time, in which case such
adjustments, if any, shall be governed by Section 2.5(b)(2); (ii) issuances upon
the grant or exercise of any stock or options which may hereafter be granted or
exercised under any employee benefit plan, stock option plan or restricted stock
plan of Maker existing as of the date hereof, so long as the issuance of such
stock or options is approved by the board of directors of Maker; (iii) issuances
of securities as consideration for a merger or consolidation with, or purchase
of assets or capital stock from, a non-affiliated third party or in connection
with any strategic partnership or joint venture with a non-affiliated third
party (the primary purpose of any such action is not to raise equity capital);
(iv) shares of Common Stock or Series C Preferred Stock issuable upon the
conversion of the Principal Amount and accrued but unpaid interest hereunder;
(v)securities issued or issuable as a result of any stock split, combination,
dividend, distribution, reclassification, exchange or substitution for which an
equitable adjustment is provided for in Sections 2.4; (vi) securities issued or
issuable with respect to any price adjustment provisions; (vii) notwithstanding
Section 2.5(c)(ii) above, issuances upon the grant or exercise of any stock or
options which may hereafter be granted or exercised by David Chessler in
connection with his employment agreement with Maker; and (viii) securities
issued (or issuable upon exercise, exchange or conversion of rights, options or
warrants outstanding from time to time) which the Purchaser expressly elects in
writing to treat as an excluded issuance hereunder (collectively, “Excluded
Issuances”).

6

--------------------------------------------------------------------------------




2.6 Effect of Adjustments.
 
(a) (1) Upon each adjustment of the Fixed Common Conversion Price as a result of
the calculations made in Sections 2.4 or 2.5, this Note shall thereafter
evidence the right to receive, at the adjusted Fixed Common Conversion Price,
that number of shares of Common Stock (calculated to the nearest one hundredth)
obtained by dividing (x) the Principal Amount and accrued but unpaid interest by
(y) the Fixed Common Conversion Price in effect immediately after such
adjustment of the Fixed Common Conversion Price; and (2) upon each adjustment of
the Fixed Preferred Conversion Price as a result of the calculations made in
Sections 2.4 or 2.5, this Note shall thereafter evidence the right to receive,
at the adjusted Fixed Preferred Conversion Price, that number of shares of
Series C Preferred Stock (calculated to the nearest one hundredth) obtained by
dividing (x) the Principal Amount and accrued but unpaid interest by (y) the
Fixed Preferred Conversion Price in effect immediately after such adjustment of
the Fixed Preferred Conversion Price.
 
(b) Certificate as to Adjustments. In each case of any adjustment or
readjustment in the shares of Common Stock or Series C Preferred Stock issuable
on the conversion of this Note, Maker at its expense will promptly cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or readjustment in accordance with the terms of this Note and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of (i) the consideration received or receivable by the Company for any
additional shares of Common Stock, Series B Preferred Stock or Series C
Preferred Stock (or other securities) issued or sold or deemed to have been
issued or sold, (ii) the number of shares of Common Stock, Series B Preferred
Stock or Series C Preferred Stock (or other securities) outstanding or deemed to
be outstanding immediately prior to and after such adjustment or readjustment,
and (iii) the Fixed Common Conversion Price, Fixed Preferred Conversion Price
and the number of shares of Common Stock and Series C Preferred Stock to be
received upon conversion of this Note, in effect immediately prior to such
adjustment or readjustment and as adjusted or readjusted as provided in this
Note. Maker will forthwith mail a copy of each such certificate to Purchaser.
 
2.7 Purchase Rights.
 
(a) If at any time the Maker grants, issues or sells any Common Stock, preferred
shares, options or rights to purchase stock, warrants or securities pro rata to
the record holders of the Maker’s Common Stock (the “Purchase Rights”), then
Purchaser shall be entitled to acquire, upon the terms applicable in the
Purchase Rights, the number of securities which Purchaser could have acquired if
Purchaser had held the number of shares of Common Stock acquirable upon
conversion of the Note immediately prior to the date on which a record is taken
for the grant, issuance or sale of such Purchase Rights.
 
7

--------------------------------------------------------------------------------


 
(b) If at any time the Maker grants, issues or sells any Common Stock, preferred
shares, options or rights to purchase stock, warrants or other securities pro
rata to the record holders of the Maker’s Series B Preferred Stock or Series C
Preferred Stock (the “Preferred Purchase Rights”), then Purchaser shall be
entitled to acquire, upon the terms applicable in the Preferred Purchase Rights,
the number of securities which Purchaser could have acquired if Purchaser had
held: (i) in the case of securities granted to record holders of the Maker’s
Series B Preferred Stock, the amount of shares of Series B Preferred Stock equal
to the number of shares of Series C Preferred Stock acquirable upon conversion
of the Note immediately prior to the date on which a record is taken for the
grant, issuance or sale of such Preferred Purchase Rights (subject to adjustment
for any splits, combinations, dividends or the like); and (ii) in the case of
securities granted to record holders of the Maker’s Series C Preferred Stock,
the number of shares of Series C Preferred Stock acquirable upon conversion of
the Note immediately prior to the date on which a record is taken for the grant,
issuance or sale of such Preferred Purchase Rights (subject to adjustment for
any splits, combinations, dividends or the like).
 
(c) If at any time the Maker grants, issues or sells any Common Stock, preferred
shares, options or rights to purchase stock, warrants or other securities other
than (i) pro rata to the record holders of the Maker’s Common Stock, Series B
Preferred Stock or Series C Preferred Stock or (ii) upon conversion of any
preferred shares, options or rights to purchase stock, warrants or other
securities existing as of the date hereof (a “Subsequent Financing”), then
Purchaser shall have the right to participate in each such Subsequent Financing
to the extent specified herein. At least 15 calendar days prior to the scheduled
closing of a Subsequent Financing, the Maker shall deliver to Purchaser a
written notice of its intention to effect a Subsequent Financing (a “Subsequent
Financing Notice”), which Subsequent Financing Notice shall describe in
reasonable detail the proposed terms of such Subsequent Financing and the amount
of proceeds intended to be raised thereunder. If, by the closing of business on
or before the tenth day after Purchaser receives the Subsequent Financing
Notice, the Maker receives a written notice from Purchaser informing the Maker
of Purchaser’s desire to participate in the Subsequent Financing, the Purchaser
shall thereafter have the right to purchase in the Subsequent Financing up to
its “Pro Rata Portion” (as defined below) of the Common Stock, preferred shares,
options or rights to purchase stock, warrants or other securities sold in the
Subsequent Financing. In the event that the Maker changes the proposed terms of
the Subsequent Financing after notifying Purchaser, the Maker must notify the
Purchaser of the changed terms even if the Purchaser failed to respond to the
earlier Subsequent Financing Notice and the Purchaser shall then have another
fifteen day period to respond to such notice. The Maker may not close a
Subsequent Financing without first complying with all of the terms of this
provision and the Maker may not sell securities in a Subsequent Financing on
terms and conditions that differ materially from those disclosed to Purchaser in
a Subsequent Financing Notice. “Pro Rata Portion” means the ratio of: (x) the
number of shares of Common Stock acquirable upon conversion of the Note at the
time that the Subsequent Financing Notice was delivered, and (y) the sum of the
number of shares of Common Stock then outstanding plus the number of shares of
Common Stock issuable upon the exercise or conversion of all outstanding options
and warrants, plus the number of shares of Common Stock acquirable upon
conversion of the Note, in each case, at the time that the Subsequent Financing
Notice was delivered. Notwithstanding the foregoing, Subsequent Financing shall
not include any securities issued pursuant to an Excluded Issuance.
 
8

--------------------------------------------------------------------------------


 
2.8 Warrants. On the date hereof, Maker shall issue a warrant (the “Warrant”) to
Purchaser, granting the Purchaser the right to purchase up to 22,540,983 Common
Shares at $0.122 per share, in the form attached hereto as Exhibit C. 
 
2.9 Non-Negotiable. Purchaser shall not have the right to pledge or transfer
this Note; provided that with the prior written consent of Maker, Purchaser may
transfer this Note to an affiliate. For purposes of this Section 2.9, an
“affiliate” of Purchaser means any entity which, directly or indirectly,
controls, is controlled by, or is under common control with Purchaser.
 
2.10 Representations and Warranties of Purchaser. Purchaser hereby represents
and warrants to Maker that:
 
(a) Due Authorization. The execution, deliver and performance by Purchaser of
this Note and the Security Agreement have been duly authorized by all necessary
action.
 
(b) No Conflict. The execution, delivery, and performance by Purchaser of this
Note and the Security Agreement do not and will not (i) violate any provision of
federal, state, or local law or regulation (including Regulations T, U, and X of
the Federal Reserve Board) applicable to Purchaser, the organizational documents
of Purchaser, or any order, judgment, or decree of any court or other
governmental authority binding on Purchaser, (ii) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any material contractual obligation or material lease of Purchaser, (iii)
result in or require the creation or imposition of any lien of any nature
whatsoever upon any properties or assets of Purchaser, other than permitted
liens, (iv) require any approval of stockholders or any approval or consent of
any person under any material contractual obligation of Purchaser or (v) require
any registration with, consent, or approval of, or notice to, or other action
with or by, any federal, state, foreign or other governmental authority.
 
(c) Enforceability. This Note and the Security Agreement, and all other
documents contemplated hereby and thereby, when executed and delivered by
Purchaser will be the legally valid and binding obligations of Purchaser,
enforceable against Purchaser in accordance with their respective terms, except
as enforcement may be limited by equitable principles of bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally.
 
(d) Securities Not Registered. Purchaser is acquiring the Note, the Warrant, and
upon conversion, the Conversion Shares (collectively, the “Securities”) for its
own account, not as an agent or nominee, and not with a view to, or for sale in
connection with, any distribution thereof in violation of applicable securities
laws. By executing this Agreement, Purchaser further represents that Purchaser
does not have any present contract, undertaking, understanding or arrangement
with any person to sell, transfer or grant participations to such persons or any
third person, with respect to the Securities.
 
(e) Access to Information. Maker has made available to Purchaser the opportunity
to ask questions of and to receive answers from Maker’s officers, directors and
other authorized representatives concerning Maker and its business and
prospects, and Purchaser has been permitted to have access to all information
which it has requested in order to evaluate the merits and risks of the purchase
of its Shares pursuant to this Note.
 
9

--------------------------------------------------------------------------------


 
(f) Investment Experience. Purchaser acknowledges that it is able to fend for
itself, can bear the economic risk of its investment, and has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the purchase of the Securities.
 
(g) No Brokers or Finders. Purchaser has incurred no liability for commissions
or other fees to any finder or broker in connection with the transactions
contemplated by this Note, the cost of which is in any part the liability of or
payable by Maker.
 
(h) Regulation D. Purchaser is an “accredited investor” as defined in Rule 501
under the Securities Act. In the normal course of business, Purchaser invests in
or purchases securities similar to the Securities and has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of purchasing the Securities. Purchaser is not a registered
broker dealer or an affiliate of any broker or dealer registered under Section
15(a) of the Exchange Act, or a member of the Financial Industry Regulatory
Authority or a person engaged in the business of being a broker dealer.
 
(i) Unregistered. Purchaser has been advised that (i) the Securities have not
been and will not be registered under the Securities Act of 1933, as amended
(the “Securities Act”) or other applicable securities laws, (ii) the Securities
may need to be held indefinitely, and Purchaser must continue to bear the
economic risk of the investment in the Securities unless the Securities are
subsequently registered under the Securities Act or an exemption from such
registration is available, (iii) when and if the Securities may be disposed of
without registration in reliance on Rule 144 promulgated under the Securities
Act, Purchaser must deliver an opinion of counsel to Maker reasonably acceptable
to the Company in form, substance and scope to the effect that the Securities
may be sold or transferred under an exemption from such registration, and (iv)
if the Rule 144 exemption is not available, disposal without registration will
require compliance with an exemption under the Securities Act.
 
(j) No Advertisement. Purchaser acknowledges that the offer and sale of the Note
and the Warrant was not accomplished by the publication of any advertisement.
 
(k) No Review. Purchaser understands that no board or panel, court or
governmental department, commission, bureau, agency or instrumentality, domestic
or foreign, has passed upon or made any recommendation or endorsement of the
Securities.
 
(l) Restrictive Legend. Purchaser understands that the Conversion Shares shall
bear a restrictive legend in substantially the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER APPLICABLE STATE LAW AND MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR PLEDGED UNLESS COVERED BY AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, AND ANY APPLICABLE STATE LAW, A
TRANSFER MEETING THE REQUIREMENTS OF RULE 144 OF THE SECURITIES AND EXCHANGE
COMMISSION, OR (IF REASONABLY REQUIRED BY THE COMPANY) AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH
REGISTRATION.
 
10

--------------------------------------------------------------------------------


 
3. Security. As security for the prompt and complete payment and performance of
Maker’s obligations under this Note, Maker hereby pledges and grants to
Purchaser a senior security interest, subject only the liens listed on Exhibit
D, in all of its right, title and interest, whether now existing or hereafter
arising or acquired, in and to any and all of its assets, wherever located, and
shall cause each of its subsidiaries to pledge and grant to Purchaser a senior
security interest subject only to the liens listed on Exhibit D, in all of its
assets.
 
3.1 Security Agreement. Maker shall execute that certain Security Agreement
attached hereto as Exhibit E (the “Security Agreement”).
 
3.2 Intercreditor Agreement. That certain Intercreditor Agreement, dated as of
April 30, 2008 (the “Intercreditor Agreement”), by and among Valerie Woods, as
administrator for the estate of Douglas J. Wood, an individual (“Wood”), Hansen,
Inc., a Pennsylvania corporation (“Hansen”, and together with Wood, the
“Guarantors”) and Great White Shark Enterprises LLC, a Florida limited liability
company (“GWSE”) shall be amended as of the date hereof in the form attached
hereto as Exhibit F to add Purchaser as a party thereto and shall provide that
Purchaser’s security interest shall rank pari passu with the security interests
of the parties thereto.
 
4. Representations and Warranties. In order to induce Purchaser to enter into
this Note, Maker makes the following representations and warranties which shall
be true, correct and complete in all respects as of the date hereof:
 
4.1 Due Organization. Maker is duly organized and existing and in good standing
under the laws of the jurisdiction of its incorporation and qualified and
licensed to do business in, and in good standing in, any state where the failure
to be so licensed or qualified reasonably could be expect to have a material
adverse change on the business of Maker.
 
4.2 Due Authorization; No Conflict.
 
(a) The execution, delivery, and performance by Maker of this Note and the
execution, delivery and performance by Maker and each of its subsidiaries of the
Security Agreement have been duly authorized by all necessary corporate action.
 
(b) The execution, delivery, and performance by Maker of this Note and the
execution, delivery and performance by Maker and each of its subsidiaries of the
Security Agreement do not and will not (i) violate any provision of federal,
state, or local law or regulation (including Regulations T, U, and X of the
Federal Reserve Board) applicable to Maker or any of its subsidiaries, the
organizational documents of Maker or any of its subsidiaries, or any order,
judgment, or decree of any court or other governmental authority binding on
Maker or any of its subsidiaries, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation or material lease of Maker or any of its
subsidiaries, (iii) result in or require the creation or imposition of any lien
of any nature whatsoever upon any properties or assets of Maker or any of its
subsidiaries, other than permitted liens, or (iv) require any approval of
stockholders or any approval or consent of any person under any material
contractual obligation of Maker or any of its subsidiaries.
 
11

--------------------------------------------------------------------------------


 
(c) Other than the filing of appropriate financing statements, the execution,
delivery, and performance by Maker of this Note and the execution, delivery and
performance by Maker and each of its subsidiaries of the Security Agreement do
not and will not require any registration with, consent, or approval of, or
notice to, or other action with or by, any federal, state, foreign, or other
governmental authority or other person.
 
(d) This Note and Security Agreement, when executed and delivered by Maker or
any of its subsidiaries will be the legally valid and binding obligations of
Maker or such subsidiary, as applicable, enforceable against Maker or such
subsidiary in accordance with their respective terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.
 
4.3 Litigation. Except as set forth on Schedule 4.3 attached hereto, There are
no actions or proceedings pending by or against Maker before any court or
administrative agency and Maker does not have knowledge or belief of any
pending, threatened, or imminent litigation, governmental investigations, or
claims, complaints, actions, consent decrees, or prosecutions involving Maker,
except for matters arising after the date hereof that, if decided adversely to
Maker, reasonably could not be expected to result in a material adverse change
on the business of Maker.
 
4.4 Financial Condition. No bankruptcy, reorganization, insolvency or similar
proceeding under any state or federal law with respect to Maker has been
initiated. No transfer of property is being made by Maker and no obligation is
being incurred by Maker in connection with the transactions contemplated by this
Note or the Security Agreement with the intent to hinder, delay or defraud
either present or future creditors.
 
4.5 Liens and Encumbrances. Except as set forth on Exhibit D and other than
security interests in favor of Purchaser, each of Maker and its subsidiaries is
lawfully possessed and the sole owner of its assets free and clear of any
security interest, lien or encumbrance of any kind or character, legal or
equitable.
 
4.6 Licenses. Each of Maker and its subsidiaries has and is current and in good
standing with respect to all approvals, permits, licenses, certificates,
inspections, consents and franchises necessary to conduct its business as
heretofore conducted by it and to own or lease and operate the properties now
owned or leased by it.
 
12

--------------------------------------------------------------------------------


 
4.7 Taxes. Maker has duly filed all federal, state, and other tax returns which
are required by law to be filed by it and has paid all taxes and assessments
payable by it which have become due, except for tax returns for which Maker has
secured extensions to file and those contested in good faith.
 
4.8 Location of Assets. All of the material assets of Maker and its subsidiaries
are located and maintained at the location(s) set forth on Schedule 2 and have
been located at such location(s) for the 4-month period ending on the date
hereof, or in the case of collateral acquired by Maker during the 4-month period
ending as of the date hereof, for the entire time such collateral has been in
the possession of Maker.
 
4.9 Use of Proceeds. The proceeds of the loan from Purchaser to Maker shall be
used to finance the working capital and general business needs of Maker.
 
4.10 True and Correct Disclosure. All factual information heretofore or
contemporaneously furnished by or on behalf of Maker or any of its subsidiaries
to Purchaser is, and all other such factual information hereafter furnished by
or on behalf of Maker or any of its subsidiaries to Purchaser will be true and
accurate in all material respects on the date as of which such information is
provided and not incomplete by omitting to state any material fact necessary to
make such information not misleading at such time in light of circumstances
under which such information was provided. There is no fact known to Maker which
could reasonably be expected to have a material adverse effect, which has not
been disclosed herein or in such other information furnished to Purchaser.
 
5. Covenants. Maker agrees that, so long as any amount remains unpaid on this
Note:
 
5.1 No Liens of Encumbrances. Other than those existing on the date hereof,
Maker and each of its subsidiaries will not pledge, mortgage or otherwise
encumber, or permit to exist any lien, security interest or charge upon, any
assets or property of any kind or character at any time owned by Maker or its
subsidiaries without the prior written consent of Purchaser, which shall not be
unreasonably withheld; provided, however, that nothing in this Section 5.1 shall
operate to prevent liens, pledges in connection with workmen’s compensation,
taxes, assessments, statutory obligations or other similar charges, provided, in
each case that the obligation or liability arises in the ordinary course of
business and is not overdue, or if overdue, is being contested in good faith by
appropriate proceedings.
 
5.2 No Other Indebtedness Except for indebtedness set forth in Exhibit D,
indebtedness less than $1,000,000 in the aggregate incurred after the date
hereof and indebtedness subordinated in all respects to the rights of Purchaser,
Maker will not issue, incur, assume, create or have outstanding any indebtedness
for borrowed money without the consent of Purchaser, which shall not be
unreasonably withheld; provided, however, that nothing in this Section 5.2 shall
restrict or operate to prevent (a) the indebtedness of Maker owing to the
parties set forth on Exhibit D; (b) trade indebtedness incurred by Maker in the
ordinary course of business; or (c) indebtedness expressly subordinated to
Purchaser.
 
13

--------------------------------------------------------------------------------


 
5.3 Equity Repurchase. Maker shall not: (i) redeem, retire, purchase or
otherwise acquire, directly or indirectly, any of its Common Stock, Series B
Preferred Stock, Series C Preferred Stock, or other equity securities; or (ii)
establish a new class of securities senior in priority to the Series C Preferred
Stock (other than through the Series C Preferred Stock Certificate of
Designation).
 
5.4 Payment of Taxes. Maker shall duly pay and discharge all taxes, rates,
assessments, fees and governmental charges upon or against it or against its
properties, in each case before the same become delinquent and before penalties
accrue thereon, unless and to the extent that the same are being contested in
good faith and by appropriate proceedings.
 
5.5 Reporting. Until the Principal Amount and accrued but unpaid interest has
been paid in full or converted into shares of Common Stock and Series C
Preferred Stock pursuant to Section 2 hereof, Maker shall furnish to Purchaser
and its duly authorized representatives such information respecting the business
and financial condition of Maker and its subsidiaries as Purchaser may
reasonably request from time to time, and shall permit Purchaser from time to
time during normal business hours to examine, inspect, make extracts from books
and records of Maker (whether at Maker’s place of business or elsewhere) and
make such other investigations as Maker may deem necessary or appropriate. Maker
shall furnish to Purchaser: (i) copies of all financial reports and certificates
which Maker may deliver to its principal financial lender at the same time as
such reports or certificates are delivered to such lender; (ii) as soon as
available and in any event within 30 days following the final day of each
calendar month, the balance sheet, profit and loss statement and statement of
cash flows of Maker for such month, all as prepared by Maker’s management an
certified to Purchaser by Maker’s president or chief financial officer; and
(iii) as soon as available and in any event within 180 days following the final
day of each fiscal year, the balance sheet, profit and loss statement and
statement of cash flows of Maker for such fiscal year, all as prepared by
Maker’s management and certified to Purchaser by Maker’s president or chief
financial officer.
 
5.6 Observer. In the event Purchaser designates an observer to the board of
directors, Maker shall permit such designee to observe any and all meetings of
the board of directors of Maker, and shall provide such designee with all
notices, materials, and information provided to members of the board of
directors in connection with such meetings. Maker acknowledges that Purchaser
make appoint, remove, and reappoint such designee in its sole discretion.
Purchaser acknowledges that the board of directors of Maker may exclude
Purchaser’s observer from its deliberations if it determines in its reasonable
judgment that a conflict or other similar circumstance exists.
 
6. Events of Default. On the happening of any of the following events, each of
which will constitute an event of default under this Note, all liabilities of
Maker to Purchaser shall become immediately due and payable: (i) failure of
Maker to cure any payment default under this Note within ten (10) days following
the due date thereof; (ii) failure of Maker or any of its subsidiaries to cure
any other material breach of any agreement or obligation under this Note or the
Security Agreement within thirty (30) days of notice thereof from Purchaser to
Maker; (iii) the issuance of any Series C Preferred Shares to any party except
Purchaser or its affiliates or designees, (iv) the amendment or revocation of
the Series C Certificate of Designation without Purchaser’s prior written
consent, which shall not be unreasonably withheld, (v) dissolution of Maker;
(vi) filing of any petition in bankruptcy by or against Maker; or (vii)
application for appointment of a receiver for, or making of a general assignment
for the benefit of creditors by, Maker. Upon the occurrence of any event of
default that has not been expressly waived by Purchaser, upon written notice
from Purchaser, all principal amounts shall be then due shall bear interest at
the default rate of interest equal to the lower of twelve percent (12%) per
annum and the highest rate then allowed under the laws of the State of Nevada,
from and including the date of such default and until such time as the
obligations hereunder shall have been satisfied. Purchaser may waive any event
of default before or after the event of default has been declared without
impairing its right to declare a subsequent event of default under this Note.
 
14

--------------------------------------------------------------------------------


 
7. Successors and Assigns. This Note applies to, inures to the benefit of, and
binds all parties hereto, their heirs, legatees, devisees, administrators,
executors, successors and assigns. In this Note, whenever the context so
requires, the masculine gender includes the feminine and/or neuter, and the
singular number includes the plural.
 
8. Waiver of Presentment. Maker hereby expressly waives presentment, demand of
payment, notice of nonpayment, protest and notice of protest of this Note, and
all exemptions. Maker shall pay all costs, fees and expenses (including, without
limitation, attorney’s fees) incurred by Purchaser in any way in connection with
enforcement of this Note, including, without limitation, any insolvency,
bankruptcy, reorganization, arrangement or other similar proceeding involving
Maker which in any way affects Purchaser’s rights and remedies under this Note.
Such costs, fees and expenses shall be paid by Maker whether or not any suit or
legal proceeding is actually commenced.
 
9. Governing Law, Jurisdiction and Venue. Maker hereby expressly consents to
personal jurisdiction in the State of Nevada for the purpose of litigating any
claims, disputes or other controversies, of any nature whatsoever, related to
this Note. This Note shall be construed and enforced in accordance with the laws
of the State of Nevada without regard to its conflicts of laws principles. The
exclusive jurisdiction and venue to hear and determine any claim, dispute or
other controversy, of any nature whatsoever, related to this Note shall be the
appropriate federal or state judicial forum located in Clark County, State of
Nevada.
 
10. Maximum Lawful Interest. Notwithstanding any provision contained in this
Note, Purchaser shall not be entitled to receive, collect or apply as interest
on this Note any amount in excess of the highest lawful rate permissible under
any law which a court of competent jurisdiction may deem applicable hereto. If
Purchaser ever receives, collects or applies as interest any such excess, the
amount that would be excessive interest shall be deemed to be a partial payment
of principal and treated hereunder as such, and, if the principal balance of
this Note is paid in full, any remaining excess shall promptly be paid to Maker.
 

15

--------------------------------------------------------------------------------


 
11. Modification and Amendment. This Note may not be modified or amended except
by an amendment, in writing, executed by all parties hereto.
 
12. Time. Time is of the essence in this Note and each and every provision
hereof.
 
13. Construction. This Note shall be deemed to have been jointly drafted by the
parties hereto. Every term and provision of this Note shall be construed simply
according to its fair meaning and not strictly for or against any party hereto.
 
14. Severability. If any term, condition or provision of this Note shall be
deemed invalid or unenforceable by a court of competent jurisdiction, that term,
condition or provision shall be deemed severed from this Note and the remainder
of the terms, conditions and provisions of this Note shall remain valid,
enforceable and in full force and effect to the fullest extent permitted by law.
 
[The Remainder of This Page Intentionally Left Blank]
 
16

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Maker and Purchaser have executed this Note to be effective
as of June 12, 2008.
 
“PURCHASER”
 
TULIP GROUP INVESTMENTS, LIMITED
a B.V.I. Company
 
“MAKER”
 
GPS INDUSTRIES, INC.
a Nevada corporation
 
By:
   
By:
   
Name:
     
Name:
   
Its:
     
Its:
 

 
17

--------------------------------------------------------------------------------


 